COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ex parte Richard Vincent Letizia

Appellate case number:      01-16-00808-CR

Trial court case number:    2112524

Trial court:                County Criminal Court at Law No. 10 of Harris County

      Appellant, Richard Vincent Letizia, has filed an “Emergency Motion to Extend
Time of the First Court of Appeals Submission on Thursday, January 10, 2019.” The
Court has reset the cause for submission on Wednesday, February 6, 2019. We dismiss
the motion to extend time as moot.
       Appellant also requests supplementation of the appellate record with a reporter’s
record of a January 8, 2019 hearing in trial court cause number 2112524. The motion to
supplement is granted. The official (or substitute) court reporter, is directed to
prepare and file, in this appeal and at no cost to appellant, a reporter’s record of the
January 8, 2019 hearing no later than 10 days from the date of this order.
       It is so ORDERED.

Judge’s signature: ___/s/ Russell Lloyd__________
                    Acting individually  Acting for the Court

Date: ___January 15, 2019____